Title: From George Washington to Major General Philip Schuyler, 9 February 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Quarters Morris Town Feby 9. 1777.

I have now before me Your several Favors of the 25th & 30th Ulto & that of the first instant For which I return You my Thanks.
Colo. Pelliser’s plan returned by Congress, I have read & transmit It to You. It seems to be designed on a large & an Extensive Scale. I cannot determine upon the Propriety of It, being not sufficiently acquainted with the Parts for which it is calculated & therefore shall leave It to You and Your Officers, to have such Works & Improvements made as may be thought necessary and which can be compleated.
I have given Orders for Brigr James Clinton to repair to You & receive Your Commands, if his Services can be dispensed with from the Posts in the Highlands. he is the Only Genl Officer that can be spared, if any can, under the present Circumstances of our Affairs. I have

wrote to Congress & urged them in the most pressing Terms to increase their Number. The Matter I hope, will have their early Attention, and You may be assured, as soon as It is in my Power, I shall send some to the Northern Department.
As to purchasing Horses for the Regiments of Cavalry voted by Congress, I would not wish to give You any Trouble on that Head, unless they could be properly equipped with Bridles, Saddles, Holsters, Pistols, Swords & Carbines. These Accoutrements & Furniture we find amazingly difficult to procure. Much more so than Horses, & without them, buying Horses would be to incur a heavy Expence, without promoting the Views of Congress or the Public Interest.
You shall always be informed of every Material Occurrence in this Quarter, as soon as Opportunity & Circumstances will permit. Of late Nothing important has happened, but what You will have heard of. The Report of Fort Independance being taken was premature, as You will have been advised before this. I should have been happy to have confirmed It. The Enemy are still at Brunswick—Our Force at the several Neighbouring Posts to prevent their foraging and obtaining Supplies of Provision as far as possible—To Effect which they have made some Attempts but without much Success.
I should hope General Carlton will not attempt to pass the Lakes before we can get a sufficient Force to oppose him. The Enterprize I think will be dangerous & Attended with many Difficulties; However as the Defence & security of our Posts in that Quarter is an Object of the first Importance, I have wrote in the most urgent Manner to the States of Massachusetts Bay & New Hampshire to forward on their Regiments with all possible Expedition, desiring that they may not wait, till they are compleat, but that suitable Officers may be left to recruit for the Deficiencies. As to forming the Northern Army of a mixture of Troops, I think It cannot be done under the peculiar Situation of our Affairs. The Posts on the Lakes, are much more convenient to the Eastern Forces, than to any Other, & they can be there sooner than to Other Places, where the Aid of the rest is indispensably necessary & loudly called for. Another Objection to the Measure is, that Prejudices and Jealousies have prevailed where those of different States have acted together Notwithstanding every possible Exertion on my Part to get them to harmonize, consider themselves as the same People, engaged in the same noble Struggle, and having one Common & General Interest to defend, to bury and lay aside all Attachments and Distinctions of a Local & provincial Nature. These I think are not likely to be entirely done away, especially if General Officers should be appointed by Congress from Each State for their respective Troops. Indeed as these Difficulties have not been reconcileable heretofore,

I hope their acting seperately will produce a laudable Spirit of Emulation to excell & raise the Reputation of their respective States, tending in the End to advance the Interest and Weal of the whole.
I have [wrote] to Brigadier General Knox upon the Subject of an Artillerist & send You an Officer whom he Esteems Good. I could not order up Major Lamb or any other particular Officer, least I should break in upon the General Arrangement which comes more immediately under his Direction. I am Dear Sir, with sentiments of Great Esteem & Regard, Yr Most Obedt Servt

Go: Washington.

